Taliaferro, J.
This is a proceeding to cause to be annulled the-recording of a judgment, from which a judicial mortgage purported. *227to exist. The facts are that in March, 1862, Everiste Blanc bought a slave on credit, and gave three notes for the price, each note for $216 66f. These notes were drawn by E. Blanc to the order of and indorsed bj' James Arthur Blanc, and were discounted in the ordinary way of business by the plaintiffs. On the eleventh June, 1866, the plaintiffs obtained final judgment on all three of these notes, and liad the judgment recorded to operate a judicial mortgage.
On the eleventh January, 1870, E. Blanc took a rule on the plaintiffs and the recorder of mortgages to show cause why the judicial mortgage showing on the records ot the office should not be canceled and erased, on the ground that the notes on which the judgment was founded were given in part payment of the price of a slave. The sale was made absolute, and the defendants in rule hace appealed.
The judgment was ab initio void. The court was without power to render it. The consideration for which the notes sued upon were given was one reprobated by law. The notes were illegal and invalid, and the judgment in which they were merged necessarily so likewise. Wainwright v. Bridges, 19 An. 234; Groves v. Clark & Carneal, 21 An. 567.
Judgment affirmed.